                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CALVIN L. WHITE,

             Plaintiff,

v.                                                Civil Action No. 5:18CV151
                                                                     (STAMP)
HOMER LAUGHLIN CHINA CO.,

             Defendant.


                    MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION TO DISMISS BUT
     GRANTING ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT

                                 I.     Background

      This civil action arises out of alleged events that took place

while the pro se1 plaintiff Calvin L. White was employed at Homer

Laughlin China Co. (“Homer Laughlin”).               ECF No. 1.

      Defendant Homer Laughlin then filed a motion to dismiss

plaintiff’s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, a motion for a more definite

statement, asserting that plaintiff has failed to state a claim

upon which relief can be granted.           ECF No. 10.     Defendant contends

that the handwritten complaint does not plausibly allege any claims

for relief against Homer Laughlin as plaintiff does not plead any

facts     from    which   the   Court    could   infer   that     his   employment

termination was unlawful under federal law.                Further, defendant

argues that plaintiff did not serve Homer Laughlin within 90 days



      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
after filing the complaint and, thus, the complaint must be

dismissed under Federal Rules of Civil Procedure 12(b)(5), 4(c)(1),

and 4(m).2      In the alternative, defendant asserts that if the Court

is not inclined to dismiss the complaint outright, it should still

require plaintiff to file a more definite statement and/or a

complaint that complies with the requirements of Federal Rule of

Civil Procedure 10, insofar as the complaint is so vague and

ambiguous that Homer Laughlin cannot formulate a response and also

fails to separate the allegations into numbered paragraphs as

required by Federal Rule of Civil Procedure 10(b).

        Plaintiff then filed a response in opposition to defendant’s

motion.       ECF No. 11.       In response, plaintiff states that he does

not want his case to be dismissed because he was “discriminated by

co-work[ers] and bosses” and “was not treated fairly.”                  ECF No. 11

at 1.       Plaintiff asserts he has “a witness who is willing to come

to court and tell the trut[h] about everything.”                  Id.

                                II.   Applicable Law

        Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to raise the defense of “failure to state a claim upon

which       relief   can   be   granted”   as   a   motion   in   response   to   a

plaintiff’s complaint before filing a responsive pleading.




        2
      As to defendant’s argument regarding untimely service of
process, this Court has reviewed the docket and finds that there is
good cause to excuse the plaintiff’s failure to serve the defendant
within 90 days of filing the complaint, in that the clerk’s
issuance of the summons was inadvertently delayed.

                                           2
        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.         Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”           Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).        This

Court     also   declines   to   consider   “unwarranted   inferences,

unreasonable conclusions, or arguments.”      Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

        It has often been said that the purpose of a motion under Rule

12(b)(6) is to test the formal sufficiency of the statement of the

claim for relief; it is not a procedure for resolving a contest

about the facts or the merits of the case.     5B Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1356 (3d ed.

1998).    The Rule 12(b)(6) motion also must be distinguished from a

motion for summary judgment under Federal Rule of Civil Procedure

56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact. Id. For purposes

of the motion to dismiss, the complaint is construed in the light

most favorable to the party making the claim and essentially the

court’s inquiry is directed to whether the allegations constitute

a statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.



                                    3
     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).     “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).      Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

     Rule 12(e) of the Federal Rules of Civil Procedure, a motion

for a more definite statement, also must be filed before the

defendant files a responsive pleading.   Through such a motion, a

party may request that the Court direct the plaintiff to re-file

his complaint, more clearly pleading and defining his claims.

Pursuant to Federal Rule of Civil Procedure 12(e), such a motion

should only be granted when a pleading is “so vague or ambiguous

that the party cannot reasonably prepare a response.” A Rule 12(e)

motion has a higher standard than that of a Rule 12(b)(6) motion in

that a pleading which satisfies the liberal pleading standards

above described may be nonetheless appropriately challenged as

overly vague with a Rule 12(e) motion.     See 5B Wright & Miller

Federal Practice and Procedure § 1356.   However, the standard set

forth by the wording of Rule 12(e) was not intended to require the

plaintiff to state with any high level of specificity the facts

                                 4
upon which his claims rely. Hodgson v. Virginia Baptist Hosp., 482

F.2d 821, 823 (4th Cir. 1973).        In fact, the drafters of the rules

only intended to ensure that sufficient facts would be pled which

allowed the defendant to reasonably form a response.               Id.     Thus,

the rules specifically restrict the motion for a more definite

statement to pleadings which are so highly vague and ambiguous that

the opposing party simply cannot be expected to form a meaningful

response.

                          III.    Discussion

     Pursuant   to   Federal   Rule       of   Civil   Procedure   Rule    8,   a

complaint must include “(1) a short and plain statement of the

grounds for the court’s jurisdiction[;]” (2) “a short and plain

statement of the claim showing that the pleader is entitled to

relief; and (3) a demand for the relief sought, which may include

relief in the alternative or different types of relief.                  Fed. R.

Civ. P. 8(a).

     Here, the pro se plaintiff’s complaint consists of five (5)

hand-written pages. The complaint is not separated into paragraphs

and is written in the form of a narrative which centers on an

alleged   altercation   between   plaintiff        and   a   co-worker     which

purportedly took place in March 2017.            Construing the handwritten

complaint liberally, the plaintiff appears to allege that on March

23, 2017, after various incidents with co-workers including not

being permitted to take a restroom break, being spit on, and being

pushed in the back, he was terminated from his employment.                   ECF



                                      5
No. 1.    According to the plaintiff’s complaint, plaintiff was

“fired” on March 28, 2019.           ECF No. 1 at 6.

     Under Rule 12(e), the plaintiff is required to more clearly

plead and define his claims against Homer Laughlin so that the

defendant may adequately prepare a response.                   Further, under

Federal Rule of Civil Procedure Rule 10(b), the plaintiff is also

required to set forth his claims in numbered paragraphs and

separate paragraphs to the extent practicable.3

     At this time, upon review of the plaintiff’s pro se complaint,

the defendant’s motion, and the plaintiff’s response in opposition,

this Court is inclined to deny the defendant’s motion to dismiss

for failure to state a claim pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure and instead, will grant the

defendant’s alternative motion for a more definite statement and

require the pro se plaintiff to re-file his complaint with clarity

both in its organization and in its allegations against the

defendant.

                               IV.     Conclusion

     For the reasons stated above, defendant’s motion to dismiss

or, alternatively, for a more definite statement (ECF No. 9) is

DENIED   in   part   as   to   the    motion   to   dismiss   the   plaintiff’s

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and

     3
      This Court notes that while plaintiff’s complaint is to be
liberally construed, plaintiff has been previously advised by the
Notice of General Guidelines for Appearing Pro Se in Federal Court
(ECF No. 3), among other things, that his case remains subject to
the Federal Rules of Civil Procedure and the Local Rules of the
Northern District of West Virginia. ECF No. 3 at 2.

                                         6
GRANTED in part as to the defendant’s motion for a more definite

statement pursuant to Federal Rule of Civil Procedure 12(e).

     Accordingly, the pro se plaintiff is DIRECTED to re-file his

complaint, more clearly pleading and defining his claims, within

twenty one (21) days of notice of the entry of this order, on or

before July 12, 2019.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein.

     DATED:    June 18, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                 7
